                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION
                           No. 2:19-cv-00011-D



 MICHAEL ZITO and CATHERINE ZITO, )
                                              )
                  Plaintiffs,                 )
                                              )   CONSENT PROTECTIVE ORDER
       v.                                     )      (Claw back Agreement)
                                              )           (AS MODIFIED)
 NORTH CAROLINA COASTAL                       )
 RESOURCES COMMISSION,                        )
                                              )
                  Defendant.                  )
----------------)
      THIS MATTER COMES before the undersigned Judge at the request of all

parties for entry of a consent protective order pursuant to Federal Rule of Civil

Procedure 26(b) and Federal Rule of Evidence 502.

      NOW WHEREFORE, IT IS HEREBY ORDERED with the consent of the

parties that discovery sought in this case shall only be had upon the following terms

and conditions:

      I.     Definitions.

            a.    "Confidential" refers to a claim that documents or information

                  conform to descriptions included in the North Carolina Public

                  Records Act, N.C. Gen. Stat.§ 132-1.2. It also includes a claim

                  that documents or information are subject to Article 7 ofN.C.

                  Gen. Stat. Chapter 126. Documents or information may be

                  Confidential whether they are produced by a party to this action


                                          1
      or by a third person pursuant to a subpoena or other Court order

      or process.

 b.   To "delete" refers to the process of destroying or erasing Identified

      Materiali;; l'rom any systems used to house the documents,

      including document review databases, hard drives, cloud storage,

      and any other location that stores documents. This concept also

      includes destroying any hard copies or paper printouts of

      Identified Materials.

 c.   "Inadvertent Disclosure" refers to the provisions in Rule 502 of

      the Federal Rules of Evidence under which a disclosure does not

      operate as a waiver of the attorney-client privilege or work-

      product proteetion.

d.    "Id~ntified'Materials" refers to documents that the producing

      party has, following production, identified in writing to the

      receiving party as C6ri.fidential, Privileged, or otherwise Protected

      from Disclosure.

e.    "Privileged" reI'ers to a claim of privilege under the attorney-client

      privilege or other privilege allowed under Rules 501 and 502 of

      the Federal Rules of Evidence.

f.    "Protected from Disclosure" refers to a claim that documents are

      trial preparation, work-product, or subject to a common interest

      or other similar doctrine.



                              2
      g.   To "sequester" refers to the procedure by which Identified

           Materials and any notes made from the Identified Materials are

           set apart from other documents produced in this litigation

           pending resolution of a claim that the Identified Materials are

           Confidential, Privileged, or Protected from Disclosure.

II.   Inadvertent Disclosure, Non-Waiver, and Right to Clawback.

      The Inadvertent Disclosure of documents (including both paper

      documents and electronically stored information) that are Confidential,

      Privileged, and/or Protected from Disclosure shall not constitute a

      waiver or impairment of any claim of Confidentiality, Privilege, or

      Protection from Disclosure in this case or in any other federal or state

      proceeding, subject to the provisions set forth below:

      a.   The producing party must notify the receiving party promptly, in

           writing, upon discovery that Confidential, Privileged, or other

           materials Protected from Disclosure (hereinafter referred to as the

           "Identified Materials") have been produced.

      b.   Within ten (10) business days of receiving notice that Identified

           Materials have been produced, the receiving party may return the

           Identified Materials and all copies to the producing party, destroy

           and delete the Identified Materials and all copies, or sequester the

           Identified Materials and all copies as described below in

           paragraph II.d.




                                   3
 c.   After the receiving party has returned, destroyed, or deleted the

      Identified Materials, that party may later move the Court for an

      order compelling production of some or all of the Identified

      Materials. However, the basis for such a motion may not be the

      fact that the Identified Materials have already been inadvertently

      produced or the circumstances of the Inadvertent Disclosure.

 d.   If the receiving party does not agree with the producing party's

      classification of the Identified Materials or that the disclosure was

      inadvertent, the receiving party may retain and sequester the

      Identified Materials. If the receiving party chooses to retain and

      sequester the Identified Materials, it shall-within ten (10)

      business days of receiving written notice of the Inadvertent

      Disclosure-move the Court for an order that the Identified

      Materials may be used in the litigation.

e.    If the receiving party has any notes or other work product

      reflecting the contents of Identified Materials that are

      sequestered, the receiving party shall not review or use those

      materials unless or until the Court determines that the Identified

      Materials are not Confidential, Privileged, or Protected from

      Disclosure.

f.    Nothing in this Order requires a receiving party to conduct a

      privilege review of documents produced that is in addition to or



                              4
     separate from its ordinary review of discovery documents. Nor

     does this Order relieve a producing party of its duty to take

     reasonable steps to avoid Inadvertent Disclosure. Conducting

     reasonable electronic searches shall be considered a reasonable

     step to avoid Inadvertent Disclosure of electronically stored

     information. Review of all individual electronically stored records

     shall not be required.

g.   While the Identified Materials and any related notes taken by the

     receiving party are sequestered, the receiving party may make no

     use of those materials in this or any other matter (including in

     depositions or at trial), other than in support of a motion

     challenging the producing party's claims relating to the

     characterization of the Identified Materials. Moreover, the

     receiving party shall not introduce or seek to introduce into

     evidence or otherwise use those materials unless the documents

     are later designated by a court as not Confidential, Privileged, or

     Protected, or unless the producing party consents in writing.

h.   The underlying contents of Identified Materials may be used by

     the receiving party, such as at deposition, if the same information

     has been previously procured from a separate, non-confidential

     source.




                              5
       i.   The contents of the Identified Materials shall not be disclosed to

            anyone who was not already aware of the contents before the

            notice was made, except individuals who must review the

            Identified Materials in order to petition the Court regarding the

            characterization of the Identified Materials as Confidential,

            Privileged, or Protected from Disclosure.

       J.   If a receiving party is in receipt of a document from a producing

            party, which the receiving party has reason to believe is

            Confidential, Privileged, or Protected from Disclosure, the

            receiving party shall in good faith take reasonable steps to

            promptly notify the producing party of the production of that

            document so that the producing party may make a determination

            of whether it wishes to identify the document as Identified

            Materials pursuant to this Order.

       k.   Any Identified Materials submitted to the Court for consideration

            of a Motion to determine whether the documents are Privileged,

            Confidential, or Protected from Disclosure shall be filed under

            seal.

III.   Filing Sealed or Identified Materials in CM/ECF
       a.   Before filing any information that has been designated

            "CONFIDENTIAL INFORMATION" with the Court, or any

            pleadings, motions, or other papers that disclose any such



                                   6
info:i;-mation, counsel shall confer with counsel for the party that

produced the information so designated about how it should be

filed. If the party that produced the information so designated

desires that the materials be filed under seal, then the filing party

shall file the materials in accordance with Local Civil Rule 79.2,

EDNC, with notice served upon the producing party. The filing of

the materials under seal shall not be binding on the Court,

however. Within ten (10) days of service of such notice, the party

desiring that the materials be maintained under seal shall file

with the Court a Motion to Seal and supporting memorandum of

law specifying the interests which would be served by restricting

public access to the information. The party that initially filed the

materials need not file any such Motion to Seal or otherwise

defend another party's desire that the materials remain sealed.

The Court will grant the Motion to Seal only after providing

adequate notice to the public and opportunity for interested

parties to object, after carefully weighing the interests advanced

by the movant and those interests favoring public access to

judicial documents and records, and upon finding that the

interests advanced by the movant override any common law or

constitutional right of public access which may attach to the

information. Documents submitted under seal in accordance with



                        7
     this paragraph will remain under seal pending the Court's ruling.

     If the party desiring that the information be maintained under

     seal does not timely file a Motion to Seal, then the materials will

     be deemed unsealed, without need for order of the Court.

b.   No documents may be sealed without an order from the Court

     pursuant to the requirements of Local Civil Rule 79.2(a).

c.   Each time a party seeks to file something under seal, the party

     must accompany the request with a Motion to Seal pursuant to

     the procedure set forth in the Electronic Case Filing

     Administrative Policies and Procedures Manual, Section V.G.1.




                            8
WE CONSENT TO ENTRY OF THIS PROTECTIVE ORDER:

                                            JOSHUAH. STEIN
 Isl Erin Wilcox                            Attorney General
 Erin Wilcox
 N.C. Bar No. 40078                         Isl Mary L. Lucasse
 J. David Breemer*                          Mary L. Lucasse
 Cal Bar No. 215039                         Special Deputy Attorney General
 Pacific Legal Foundation                   N.C. Bar No. 39153
 930 G Street                               mlucasse@ncdoj.gov
 Sacramento, CA 95814
 Telephone: (916) 419-7111
 Facsimile: (916) 419-7747                  Isl Marc D. Bernstein
 ewilcox@pacificlegal.org                   Marc D. Bernstein
 jbreemer@pacificlegal.org                  Special Deputy Attorney General
                                            N.C. Bar No. 21642
Glenn E. Roper*
                                            mbernstein@ncdoj.gov
Colo. Bar No. 38723
Pacific Legal Foundation
                                        N.C. Department of Justice
1745 Shea Center Dr., Ste. 400
                                        P.O. Box 629
Highlands Ranch, CO 80129
                                        Raleigh, NC 27602
Telephone: (916) 419-7111
                                        Telephone: (919) 716-6600
geroper@pacificlegal.org
                                        Facsimile: (919) 716-6767
*Special appearance
                                        Attorneys for Defendant North Carolina
Attorneys for Plaintiffs Michael Zito   Coastal Resources Commission
and Catherine Zito




                                        9
                                    **********************
                      COURT'S APPROVAL AND MODIFICATIONS

        This Consent Protective Order is the subject of the parties' joint motion (D.E. 33) for entry
thereof. The court previously directed the parties to file a revised proposed protective order in
light of a number of deficiencies contained in their initial proposal (D.E. 33-1). See 18 Sept. 2019
Order (D.E. 43). The court hereby APPROVES and ADOPTS the foregoing terms of the revised
Consent Protective Order proposed by the parties in the form at D.E. 47, subject to the following
modifications:

       1.      A party may designate any documents or information as "Confidential" pursuant to
paragraph l(a) of the Consent Protective Order only if such party believes in good faith that such
discovery material qualifies for protection under Federal Rule of Civil Procedure 26(c).

        2.     The provisions of Local Civil Rule 79.2, E.D.N.C.,,along with Section V.G of the
ECF Administrative Policies and Procedures Manual cited therein, shall control the filing of sealed
documents, notwithstanding any contrary terms in this Consent Protective Order, including any
such terms in paragraph III.

                                ---
       so ORDERED, this l ). day of October 2019.


                                                     Jam E. Gates
                                                     United States Magistrate Judge




                                                10
